Fullerton, J.
(dissenting) — The contract sued upon, as I read it, is a contract to ship to the appellant as *615many ear loads of cabbage as the respondent had which would comply with the appellant’s specifications up to five in number, and was not a contract to ship one car load or any definite quantity. Since it does not appear that the respondent had as much as one car load of cabbage of the kind specified, it follows that it was not obligated to ship any at all.
The judgment of the trial court, in my opinion, should be affirmed.